PER CURIAM.
The final judgment of dissolution, with the exception of the alimony award, is affirmed. Although the appellant wife’s desire to be independent is most commendable, the absence of any evidence to demonstrate that Mrs. Corrie, who is now fifty years of age and has been a homemaker for twenty-nine years, can become self-supporting requires that the award of half rehabilitative and half permanent alimony be entirely permanent. Nichols v. Nichols, 418 So.2d 1198 (Fla. 5th DCA 1982); Goss v. Goss, 400 So.2d 518 (Fla. 4th DCA 1981); Heilig v. Heilig, 400 So.2d 182 (Fla. 4th DCA 1981); Colucci v. Colucci, 392 So.2d 577 (Fla. 3d DCA 1980); Gerber v. Gerber, 392 So.2d 317 (Fla. 4th DCA 1980). Thus, we reverse the order on appeal and remand with instructions to award appellant a total of $1,200 per month in permanent alimony. In all other respects the judgment appealed is affirmed.
Affirmed in part, reversed in part and remanded with directions.